DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 and 6-13 in the reply filed on May 10, 2022 is acknowledged.  
This application is in condition for allowance except for the presence of claims 5, 14, and 15 directed to inventions non-elected without traverse.  Accordingly, claims 5, 14, and 15 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 5, 14, and 15, previously withdrawn from examination, without traverse, are hereby cancelled.  

Reasons for Allowance
Claims 1-4 and 6-13 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Vilajosana et al (WO 2017/054842) is considered to represent the closest related prior art.  
The claimed image processing system and print engine are considered to be conventionally known, as well as being taught or otherwise encompassed by Vilajosana.  
Regarding the claimed vision system, Vilajosana also teaches the use of thermal sensors/cameras meant to take thermal images of the entire print bed surface.  
However, the claimed system is considered to be structurally distinct from the system taught by Vilajosana because the claimed “vision system” is considered to be configured to perform the specific operation of not only imaging each build layer, inclusive of each pass, but to specifically and selectively identify images of each pass and actively assign said identification to each pass image.  The prior art fails to teach or suggest such selective actions that enable the creation of the resultant database of identifiable thermal images of each pass of the claimed print engine.  
It is noted that “configured to”/”programmed to” language, or similar, is considered by the Office to be implicitly required by instant claim 1, otherwise the system would not actually be capable of the intended functions.  Under this interpretation of claim 1, the claimed apparatus, more specifically the claimed vision system, is considered to be structurally distinguished by requiring the programming necessary to perform the claimed function of acquiring the thermal images and assigning individual passes to the individual images.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732